PER CURIAM
Reeser petitions for review of our opinion affirming a judgment against it on an indemnity claim brought by the Longs. 112 Or App 636, 829 P2d 1050 (1992). We treat the petition as one for reconsideration, ORAP 9.15(1), allow it and adhere to our previous opinion, as amplified.
The Longs filed an indemnity claim in district court against Reeser, David Long’s employer. Reeser filed a motion for judgment on the pleadings, which was denied. After the district court entered judgment for the Longs, the circuit court, on a writ of review, denied Reeser’s motion for judgment on the pleadings.
On appeal, we held that the trial court ruled correctly in favor of the Longs on the merits after trial. We neglected to decide whether defendant’s motion for judgment on the pleadings should have been granted. If it should have been, what happened at trial would be irrelevant. We now add to our opinion that defendant’s motion was properly denied.
Petition for reconsideration allowed; former opinion modified and adhered to as modified.